Case 2:20-cv-00284-HCN Document 1-2 Filed 04/29/20 Page 1 of 3




                         EXHIBIT B
       Case 2:20-cv-00284-HCN Document 1-2 Filed 04/29/20 Page 2 of 3




James E. Magleby (7247)
 magleby@mcg. law
Jennifer Fraser Parrish (11207)
 parrish@mcg.law
Mark P. Arrington (15527)
 arrington@mcg.law
MAGLEBY CATAXINOS & GREENWOOD, PC
170 South Main Street, Suite 1100
Salt Lake City, Utah 84101-3605
Telephone: 801.359.9000
Facsimile: 801.359.9011

Attorneys for Plaintiff George Hofmann,
 Chapter 11 Trustee


                     IN THE THIRD JUDICIAL DISTRICT COURT
                      SALT LAKE COUNTY, STATE OF UTAH

 GEORGE HOFMANN, in his capacity as         SUMMONS
 Chapter 11 Trustee of VIDANGEL, INC.,
 a Delaware corporation,

       Plaintiff,

 v.

 DAVID W. QUINTO, an individual, and
 KUPFERSTEIN MANUEL, LLP fka
 KUPFERSTEIN MANUEL & QUINTO,               Tier 3
 LLP, a California limited liability
 partnership,                               Case No.: 200902796

       Defendants.                          Honorable James Gardner



THE STATE OF UTAH TO:

      David W. Quinto
      3007 Franklin Canyon Road
      Beverly Hill, California 90210-1633
       Case 2:20-cv-00284-HCN Document 1-2 Filed 04/29/20 Page 3 of 3




       Within thirty (30) days after service of this Summons, Complaint and Jury

Demand (the "Complaint") upon you, you are required to serve a written Answer or

other responsive pleading to the Complaint by hand delivering or mailing a copy of your

Answer or other responsive pleading to Plaintiff's attorneys, MAGLEBY CATAXINOS &

GREENWOOD, PC, 170 South Main Street, Suite 1100, Salt Lake City, Utah 84101. You

are also required to file your Answer with the Clerk of the Third Judicial District Court of

Salt Lake County, 450 South State Street, Salt Lake City, Utah 84114, where the

Complaint has been filed. If you do not serve and file an Answer or other responsive

pleading to the Complaint within thirty (30) days, judgment by default will be entered

against you for the relief demanded.

       DATED this 20 th day of April, 2020.

                                           MAGLEBY CATAXINOS     & GREENWOOD



                                          Isl James E. Magleby
                                           James E. Magleby
                                           Jennifer Fraser Parrish
                                           Mark P. Arrington

                                           Attorneys for Plaintiff George Hofmann, in his
                                            capacity as Chapter 11 Trustee of VidAngel,
                                            Inc.
